              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 1 of 15



 1   RICHARD J. IDELL, ESQ. (SBN 069033)
 2
     ORY SANDEL, ESQ. (SBN 233204)
     DICKENSON PEATMAN & FOGARTY P.C.
 3   1455 First Street, Suite 301
     Napa, CA 94559
 4
     Telephone: (707) 261-7000
 5   Facsimile: (707) 255-6876
     Email: ridell@dpf-law.com
 6          osandel@dpf-law.com
 7
     Attorneys for Defendants Stephan Jenkins,
 8   individually and doing business as 3EB Publishing,
     and Third Eye Blind, Inc., a California corporation
 9

10
                                 UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13

14
     KEVIN CADOGAN, an individual,                        CASE NO. 3:18-CV-06342 (JCS)
                            Plaintiff,                    DEFENDANTS’ ANSWER TO
15
            v.                                            COMPLAINT OF KEVIN CADOGAN
16                                                        DEMAND FOR JURY TRIAL
     STEPHAN JENKINS, an individual; THIRD
17   EYE BLIND, INC., a California corporation;
     3EB PUBLISHING, an unknown entity; and
18                                                        Hon. Joseph C. Spero, Presiding
     DOES 1-20,
                                                          (E-filing)
19                          Defendants.
20

21          COME NOW Defendants Stephan Jenkins, individually and doing business as 3EB
22   Publishing (“Jenkins”), and Third Eye Blind, Inc., a California corporation (“TEB”)
23   (collectively, “Defendants”), and, in answer to the complaint of Plaintiff Kevin Cadogan
24   (“Plaintiff” or “Cadogan”), admit, deny and allege as follows:
25                                       NATURE OF THE ACTION
26          1.      Answering the allegations of Paragraph 1 of the Complaint, Defendants admit: (i)
27   that Plaintiff’s Complaint is an action for declaratory relief, accounting and unjust enrichment;
28   (ii) that Defendants dispute Plaintiff’s authorship of, and entitlement to revenue generated by,
     the sound recordings alleged; and (iii) that Defendants claim ownership to digital performance

           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      1
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 2 of 15



 1   royalties which are collected and distributed by SoundExchange. Defendants deny each and
 2   every one of the remaining allegations of Paragraph 1 of the Complaint.
 3
                                                   PARTIES
 4           2.      Answering the allegations of Paragraph 2 of the Complaint, Defendants admit
 5   that Cadogan is a California resident. Defendants deny each and every one of the remaining
 6   allegations of Paragraph 2 of the Complaint.
 7           3.      Answering the allegations of Paragraph 3 of the Complaint, Defendants admit: (i)
 8   that Jenkins is a California resident; (ii) that Jenkins created, formed and founded the rock band
 9   Third Eye Blind and is its lead vocalist; and (iii) that Jenkins resides in this judicial district.
10   Defendants deny each and every one of the remaining allegations of Paragraph 3 of the
11   Complaint.
12           4.      Defendants admit the allegations of Paragraph 4 of the Complaint.
13           5.      Answering the allegations of Paragraph 5 of the Complaint, Defendants deny that
14   3EB Publishing is an unknown entity; 3EB Publishing is a fictitious business name of Jenkins.
15   Defendants are without sufficient information or knowledge to admit or deny the remaining
16   allegations of Paragraph 5 of the Complaint and, on that basis, deny each and every one of the
17   remaining allegations of the said Paragraph 5.
18           6.      To the extent Paragraph 6 of the Complaint consists of legal conclusions,
19   Defendants are not required to respond. To the extent that Paragraph 6 contains factual
20   allegations concerning defendants DOES 1 through 20, Defendants are without sufficient
21   information or knowledge to admit or deny the said allegations and, on that basis, deny each and
22   every one of those allegations.
23           7.      To the extent Paragraph 7 of the Complaint consists of legal conclusions,
24   Defendants are not required to respond. To the extent that Paragraph 7 contains factual
25   allegations concerning defendants DOES 1 through 20, Defendants are without sufficient
26   information or knowledge to admit or deny the said allegations and, on that basis, deny each and
27   every one of those allegations.
28   //


            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         2
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 3 of 15



 1
                                     JURISDICTION AND VENUE
 2          8.      To the extent Paragraph 8 of the Complaint consists of legal conclusions,
 3   Defendants are not required to respond. Answering the factual allegations of Paragraph 8 of the
 4   Complaint, Defendants admit that Plaintiff’s Complaint seeks declaratory relief. Defendants are
 5   without sufficient information or knowledge to admit or deny the remaining allegations of
 6   Paragraph 8 and, on that basis, deny each and every one of those remaining allegations.
 7          9.      Paragraph 9 of the Complaint consists of legal conclusions, to which Defendants
 8   are not required to respond.
 9          10.     Defendants admit the allegations of Paragraph 10 of the Complaint.
10          11.     Defendants admit the allegations of Paragraph 11 of the Complaint.
11          12.     Defendants admit the allegations of Paragraph 12 of the Complaint.
12
                                               STANDING
13          13.     Paragraph 13 of the Complaint consists of legal conclusions, to which
14   Defendants are not required to respond. To the extent that Paragraph 13 contains factual
15   allegations, Defendants deny each and every one of those allegations.
16
                                     FACTS AND ALLEGATIONS
17          14.     Defendants admit the allegations of Paragraph 14 of the Complaint.
18          15.     To the extent Paragraph 15 of the Complaint consists of legal conclusions,
19   Defendants are not required to respond. Answering the factual allegations of Paragraph 15 of the
20   Complaint, Defendants admit: (i) that Cadogan signed one or more recording contracts; (ii) that
21   Third Eye Blind’s 1997 self-titled debut album was certified platinum six times; and (iii) that
22   Third Eye Blind’s 1997 self-titled debut album sold over six million copies. Defendants deny
23   each and every one of the remaining allegations of Paragraph 15.
24
     Re-release of the 3eb Debut Album
25          16.     Answering the allegations of Paragraph 16 of the Complaint, Defendants admit
26   that a 20th anniversary edition of Third Eye Blind’s debut album was released and that the said
27   edition included previously unreleased songs. Defendants are without sufficient information or
28   knowledge to admit or deny the remaining allegations of Paragraph 16 and, on that basis, deny


           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      3
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 4 of 15



 1   each and every one of those remaining allegations.
 2          17.     To the extent Paragraph 17 of the Complaint consists of legal conclusions,
 3   Defendants are not required to respond. Answering the factual allegations of Paragraph 17 of the
 4   Complaint, Defendants admit that the 4 Sound Recordings were recorded. Defendants deny each
 5   and every one of the remaining allegations of Paragraph 17 of the Complaint. To the extent the
 6   allegations of Paragraph 17 of the Complaint suggest that rights in and to the 4 Sound
 7   Recordings are owned, in whole or in part, by Cadogan, Defendants specifically deny each and
 8   every one of the said allegations.
 9          18.     To the extent Paragraph 18 of the Complaint consists of legal conclusions,
10   Defendants are not required to respond. Answering the factual allegations of Paragraph 18 of the
11   Complaint, Defendants deny each and every one of the allegations of Paragraph 18 of the
12   Complaint. To the extent the allegations of Paragraph 18 of the Complaint suggest that rights in
13   and to the 4 Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
14   specifically deny each and every one of the said allegations.
15          19.     To the extent Paragraph 19 of the Complaint consists of legal conclusions,
16   Defendants are not required to respond. Answering the factual allegations of Paragraph 19 of the
17   Complaint, Defendants are without sufficient information or knowledge to admit or deny the
18   allegations of Paragraph 19 and, on that basis, deny each and every one of those allegations. To
19   the extent the allegations of Paragraph 19 of the Complaint suggest that rights in and to the 4
20   Sound Recordings are owned, in whole or in part, by Cadogan, Defendants specifically deny
21   each and every one of the said allegations.
22          20.     To the extent Paragraph 20 of the Complaint consists of legal conclusions,
23   Defendants are not required to respond. Answering the factual allegations of Paragraph 20 of the
24   Complaint, Defendants admit that the 4 Sound Recordings are distributed by Rhino
25   Entertainment Company, a Warner Music Group Company. Defendants are without sufficient
26   information or knowledge to admit or deny the remaining allegations of Paragraph 20 and, on
27   that basis, deny each and every one of those remaining allegations.
28          21.     Defendants deny each and every one of the allegations of Paragraph 21 of the


           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      4
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 5 of 15



 1   Complaint.
 2          22.     To the extent Paragraph 22 of the Complaint consists of legal conclusions,
 3   Defendants are not required to respond. Answering the factual allegations of Paragraph 22 of the
 4   Complaint, Defendants deny that Defendants were required to consult with or seek consent from
 5   Cadogan with regards to: (a) exploitation of the 4 Sound Recordings; or (b) entering into any
 6   agreement with WB Records or Rhino to exploit the 4 Sound Recordings and deny any and all
 7   further remaining allegations of the said Paragraph 22.
 8          23.     Answering the factual allegations of Paragraph 23 of the Complaint, Defendants
 9   deny that Defendants were required to account to Cadogan for proceeds from the 4 Sound
10   Recordings. Defendants deny each and every one of the remaining allegations of Paragraph 23.
11          24.     Answering the factual allegations of Paragraph 24 of the Complaint, Defendants
12   deny that Defendants were required to account to Cadogan for royalties or advances from the 4
13   Sound Recordings and deny any and all further remaining allegations of the said Paragraph 24.
14          25.     To the extent Paragraph 25 of the Complaint consists of legal conclusions,
15   Defendants are not required to respond. Answering the factual allegations of Paragraph 25 of the
16   Complaint, Defendants deny that Cadogan has a right to examine Defendants’ books and
17   records, and further deny that Cadogan is owned any money for the 4 Sound Recordings, as
18   alleged or at all. Answering the remaining allegations of the said Paragraph 25, Defendants deny
19   each and every one of the said remaining allegations.
20          26.     To the extent Paragraph 26 of the Complaint consists of legal conclusions,
21   Defendants are not required to respond. Answering the factual allegations of Paragraph 26 of the
22   Complaint, Defendants deny that Cadogan is owned any money for the 4 Sound Recordings, as
23   alleged or at all. Answering the remaining allegations of the said Paragraph 26, Defendants deny
24   each and every one of the said remaining allegations.
25          27.     Defendants deny each and every one of the allegations of Paragraph 27 of the
26   Complaint, and specifically deny that Cadogan is entitled to an accounting or to compensation
27   for the 4 Sound Recordings, as alleged or at all.
28   //


           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         5
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 6 of 15



 1
     SoundExchange
 2          28.     Answering the allegations of Paragraph 28 of the Complaint, Defendants admit
 3   that SoundExchange collects and distributes digital performance royalties. Defendants are
 4   without sufficient information or knowledge to admit or deny the remaining allegations of
 5   Paragraph 28 and, on that basis, deny each and every one of those remaining allegations.
 6          29.     Answering the allegations of Paragraph 29 of the Complaint, Defendants admit
 7   that SoundExchange collects and distributes digital performance royalties. Defendants are
 8   without sufficient information or knowledge to admit or deny the remaining allegations of
 9   Paragraph 29 and, on that basis, deny each and every one of those remaining allegations.
10          30.     To the extent Paragraph 30 of the Complaint consists of legal conclusions,
11   Defendants are not required to respond. Answering the factual allegations of Paragraph 30 of the
12   Complaint, Defendants admit that SoundExchange collects and distributes digital performance
13   royalties, and Defendants deny that Cadogan is a “featured artist” on Third Eye Blind sound
14   recordings. Defendants are without sufficient information or knowledge to admit or deny the
15   remaining allegations of Paragraph 30 and, on that basis, deny each and every one of those
16   remaining allegations.
17          31.     To the extent Paragraph 31 of the Complaint consists of legal conclusions,
18   Defendants are not required to respond. Answering the factual allegations of Paragraph 31 of the
19   Complaint, Defendants deny each and every one of the allegations of Paragraph 31 of the
20   Complaint, and specifically deny that Cadogan is a “featured artist” on Third Eye Blind sound
21   recordings.
22          32.     To the extent Paragraph 32 of the Complaint consists of legal conclusions,
23   Defendants are not required to respond. Answering the factual allegations of Paragraph 32 of the
24   Complaint, Defendants deny: (1) that Cadogan is a “featured artist” on Third Eye Blind sound
25   recordings; and (2) that Cadogan is entitled to “featured artist” royalties collected by
26   SoundExchange for the Sound Recordings. Defendants are without sufficient information or
27   knowledge to admit or deny the remaining allegations of Paragraph 32 and, on that basis, deny
28   each and every one of those remaining allegations.


           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       6
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 7 of 15



 1           33.     Answering the factual allegations of Paragraph 33 of the Complaint, Defendants
 2   allege: (1) that Cadogan is not entitled to “featured artist” royalties collected by SoundExchange
 3   for the Sound Recordings; (2) that TEB has informed SoundExchange that Cadogan is not
 4   entitled to “featured artist” royalties collected by SoundExchange for the Sound Recordings;
 5   and (3) that SoundExchange has frozen distribution of TEB’s digital performance royalties.
 6   Defendants are without sufficient information or knowledge to admit or deny the remaining
 7   allegations of Paragraph 33 and, on that basis, deny each and every one of those remaining
 8   allegations.
 9           34.     Defendants deny each and every one of the allegations of Paragraph 34 of the
10   Complaint.
11
             FIRST CAUSE OF ACTION – DECLARATORY RELIEF – RE-RELEASE
12           35.     In answer to Paragraph 35 of the Complaint, Defendants incorporate by this
13   reference their responses set forth in Paragraphs 1 through 27.
14           36.     To the extent Paragraph 36 of the Complaint consists of legal conclusions,
15   Defendants are not required to respond. Answering the factual allegations of Paragraph 36 of the
16   Complaint, Defendants deny: (1) that Cadogan has any rights or duties in or to authorship or
17   copyright ownership of the 4 Sound Recordings; (2) that Cadogan is entitled to ownership of
18   any copyrights in the 4 Sound Recordings; and (3) that Cadogan is entitled to an accounting for,
19   or payment of, monies earned by exploitation of the 4 Sound Recordings, and deny any and all
20   further remaining allegations of the said Paragraph 36, and further deny that Cadogan is entitled
21   to the relief alleged in this paragraph, or to any relief at all. To the extent the allegations of
22   Paragraph 36 of the Complaint suggest that rights in and to the 4 Sound Recordings are owned,
23   in whole or in part, by Cadogan, Defendants specifically deny each and every one of the said
24   allegations.
25           37.     To the extent Paragraph 37 of the Complaint consists of legal conclusions,
26   Defendants are not required to respond. Answering the factual allegations of Paragraph 37 of the
27   Complaint, Defendants deny: (1) that Cadogan has any rights or duties in or to authorship or
28   copyright ownership of the 4 Sound Recordings; (2) that Cadogan is entitled to ownership of


            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         7
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 8 of 15



 1   any copyrights in the 4 Sound Recordings; and (3) that Cadogan is entitled to an accounting for,
 2   or payment of, monies earned by exploitation of the 4 Sound Recordings, and deny any and all
 3   further remaining allegations of the said Paragraph 37, and further deny that Cadogan is entitled
 4   to the relief alleged in this paragraph, or to any relief at all. To the extent the allegations of
 5   Paragraph 37 of the Complaint suggest that rights in and to the 4 Sound Recordings are owned,
 6   in whole or in part, by Cadogan, Defendants specifically deny each and every one of the said
 7   allegations.
 8           38.     Defendants deny each and every one of the allegations of Paragraph 38 of the
 9   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
10   any relief at all. To the extent the allegations of Paragraph 38 of the Complaint suggest that
11   rights in and to the 4 Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
12   specifically deny each and every one of the said allegations.
13           39.     Defendants deny each and every one of the allegations of Paragraph 39 of the
14   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
15   any relief at all. To the extent the allegations of Paragraph 39 of the Complaint suggest that
16   rights in and to the 4 Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
17   specifically deny each and every one of the said allegations.
18
                    SECOND CAUSE OF ACTION – ACCOUNTING – RE-RELEASE
19           40.     In answer to Paragraph 40 of the Complaint, Defendants incorporate by this
20   reference their responses set forth in Paragraphs 1 through 27.
21           41.     Defendants deny each and every one of the allegations of Paragraph 41 of the
22   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
23   any relief at all. To the extent the allegations of Paragraph 41 of the Complaint suggest that
24   rights in and to the 4 Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
25   specifically deny each and every one of the said allegations.
26
             THIRD CAUSE OF ACTION – UNJUST ENRICHMENT – RE-RELEASE
27           42.     In answer to Paragraph 42 of the Complaint, Defendants incorporate by this
28   reference their responses set forth in Paragraphs 1 through 27.


            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                         8
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 9 of 15



 1          43.     Defendants deny each and every one of the allegations of Paragraph 43 of the
 2   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
 3   any relief at all. To the extent the allegations of Paragraph 43 of the Complaint suggest that
 4   rights in and to the 4 Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
 5   specifically deny each and every one of the said allegations.
 6
       FOURTH CAUSE OF ACTION – DECLARATORY RELIEF – SOUND EXCHANGE
 7          44.     In answer to Paragraph 44 of the Complaint, Defendants incorporate by this
 8   reference their responses set forth in Paragraphs 1 through 15 and 28 through 33.
 9          45.     To the extent Paragraph 45 of the Complaint consists of legal conclusions,
10   Defendants are not required to respond. Answering the factual allegations of Paragraph 45 of the
11   Complaint, Defendants deny: (1) that Cadogan has any right to revenue collected by
12   SoundExchange for the Sound Recordings; (2) that Cadogan is a “featured artist” on the Sound
13   Recordings; and (3) that Cadogan is entitled to “featured artist” royalties collected by
14   SoundExchange for the Sound Recordings, and deny any and all further remaining allegations
15   of the said Paragraph 45, and further deny that Cadogan is entitled to the relief alleged in this
16   paragraph, or to any relief at all. To the extent the allegations of Paragraph 45 of the Complaint
17   suggest that rights in and to the Sound Recordings are owned, in whole or in part, by Cadogan,
18   Defendants specifically deny each and every one of the said allegations.
19          46.     To the extent Paragraph 46 of the Complaint consists of legal conclusions,
20   Defendants are not required to respond. Answering the factual allegations of Paragraph 46 of the
21   Complaint, Defendants deny: (1) that Cadogan has any right to revenue collected by
22   SoundExchange for the Sound Recordings; (2) that Cadogan is a “featured artist” on the Sound
23   Recordings; and (3) that Cadogan is entitled to “featured artist” royalties collected by
24   SoundExchange for the Sound Recordings, and deny any and all further remaining allegations
25   of the said Paragraph 46, and further deny that Cadogan is entitled to the relief alleged in this
26   paragraph, or to any relief at all. To the extent the allegations of Paragraph 46 of the Complaint
27   suggest that rights in and to the Sound Recordings are owned, in whole or in part, by Cadogan,
28   Defendants specifically deny each and every one of the said allegations.


           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       9
             Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 10 of 15



 1          47.     Defendants deny each and every one of the allegations of Paragraph 47 of the
 2   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
 3   any relief at all. To the extent the allegations of Paragraph 47 of the Complaint suggest that
 4   rights in and to the Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
 5   specifically deny each and every one of the said allegations.
 6          48.     Defendants deny each and every one of the allegations of Paragraph 48 of the
 7   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
 8   any relief at all. To the extent the allegations of Paragraph 48 of the Complaint suggest that
 9   rights in and to the 4 Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
10   specifically deny each and every one of the said allegations.
11
              FIFTH CAUSE OF ACTION – ACCOUNTING – SOUND EXCHANGE
12          49.     In answer to Paragraph 49 of the Complaint, Defendants incorporate by this
13   reference their responses set forth in Paragraphs 1 through 15 and 28 through 33.
14          50.     Defendants deny each and every one of the allegations of Paragraph 50 of the
15   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
16   any relief at all. To the extent the allegations of Paragraph 50 of the Complaint suggest that
17   rights in and to the Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
18   specifically deny each and every one of the said allegations.
19
              SIXTH CAUSE OF ACTION – ACCOUNTING – SOUND EXCHANGE
20          51.     In answer to Paragraph 51 of the Complaint, Defendants incorporate by this
21   reference their responses set forth in Paragraphs 1 through 15 and 28 through 33.
22          52.     Defendants deny each and every one of the allegations of Paragraph 52 of the
23   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to
24   any relief at all. To the extent the allegations of Paragraph 52 of the Complaint suggest that
25   rights in and to the Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
26   specifically deny each and every one of the said allegations.
27          53.     Defendants deny each and every one of the allegations of Paragraph 53 of the
28   Complaint, and further deny that Cadogan is entitled to the relief alleged in this paragraph, or to


           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      10
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 11 of 15



 1   any relief at all. To the extent the allegations of Paragraph 53 of the Complaint suggest that
 2   rights in and to the Sound Recordings are owned, in whole or in part, by Cadogan, Defendants
 3   specifically deny each and every one of the said allegations.
 4
                                          PRAYER FOR RELIEF
 5           1.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
 6   or to any relief at all.
 7           2.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
 8   or to any relief at all.
 9           3.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
10   or to any relief at all.
11           4.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
12   or to any relief at all.
13           5.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
14   or to any relief at all.
15           6.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
16   or to any relief at all.
17           7.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
18   or to any relief at all.
19           8.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
20   or to any relief at all.
21           9.       Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
22   or to any relief at all.
23           10.      Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
24   or to any relief at all.
25           11.      Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
26   or to any relief at all.
27           12.      Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
28   or to any relief at all.


            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       11
                Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 12 of 15



 1             13.    Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
 2   or to any relief at all.
 3             14.    Defendants deny that Cadogan is entitled to the relief requested in this paragraph,
 4   or to any relief at all.
 5                                       AFFIRMATIVE DEFENSES
 6
               Defendants assert and allege the following affirmative defenses with respect to Plaintiff’s
 7
     claims:
 8

 9                                    FIRST AFFIRMATIVE DEFENSE

10             The Complaint and each cause of action therein fails to state facts sufficient to constitute

11   a claim or a cause of action against Defendants.
12                                   SECOND AFFIRMATIVE DEFENSE
13             Plaintiff’s claims against Defendants are barred by the lapse of the applicable statute of
14   limitations.
15                                   THIRD AFFIRMATIVE DEFENSE
16
               Plaintiff’s claims against Defendants are barred or limited, in whole or in part, by the
17
     equitable doctrine of waiver.
18
                                    FOURTH AFFIRMATIVE DEFENSE
19
               Plaintiff’s claims against Defendants are barred or limited, in whole or in part, by the
20
     equitable doctrine of estoppel.
21
                                     FIFTH AFFIRMATIVE DEFENSE
22
               Plaintiff’s claims against Defendants are barred or limited, in whole or in part, by the
23
     equitable doctrine of laches.
24
                                     SIXTH AFFIRMATIVE DEFENSE
25
               Plaintiff’s claims against Defendants are barred or limited, in whole or in part, by the
26

27
     equitable doctrine of unclean hands.

28                                 SEVENTH AFFIRMATIVE DEFENSE
               Plaintiff’s claims against Defendants are barred or limited, in whole or in part, by

            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        12
             Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 13 of 15



 1
     Plaintiff’s failure to mitigate some or all of his alleged damages.
 2
                                  EIGHTH AFFIRMATIVE DEFENSE
 3
            Plaintiff’s claims against Defendants are barred by the written agreement of the parties
 4
     settling USDC, N.D.Cal., Case No. C00 2157 CW, and Superior Court of the State of California,
 5
     City and County of San Francisco, Case No. CGC-02-406527.
 6
                                   NINTH AFFIRMATIVE DEFENSE
 7
            Defendants have at all times acted in good faith in connection with Plaintiff and his
 8
     employment as a musician playing with the rock band Third Eye Blind.
 9
                                   TENTH AFFIRMATIVE DEFENSE
10
            Plaintiff at all times consented to any and all of the allegedly wrongful acts alleged in his
11

12
     Complaint.

13                              ELEVENTH AFFIRMATIVE DEFENSE

14          Plaintiff at all times ratified any and all of the allegedly wrongful acts alleged in his

15   Complaint.

16                               TWELFTH AFFIRMATIVE DEFENSE
17          Plaintiff’s Complaint is barred because there is no basis for the exercise of jurisdiction by
18   this Court.
19                             THIRTEENTH AFFIRMATIVE DEFENSE
20          Plaintiff lacks standing to bring the claims asserted in the Complaint.
21
                              FOURTEENTH AFFIRMATIVE DEFENSE
22
            Plaintiff’s claims asserted in the Complaint are not ripe for determination by this Court.
23
                                FIFTEENTH AFFIRMATIVE DEFENSE
24
            Defendants affirmatively allege that Plaintiff’s damages, if any, are offset by damages
25
     suffered by Defendants due to Plaintiff’s wrongful acts and omissions.
26

27   //

28   //



           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      13
              Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 14 of 15



 1                               SIXTEENTH AFFIRMATIVE DEFENSE
 2
             Defendants affirmatively allege that Defendants’ allegedly wrongful conduct was
 3
     justified under the circumstances and that Plaintiff’s claims are barred by the doctrine of
 4

 5   justification.

 6                             SEVENTEENTH AFFIRMATIVE DEFENSE
 7
             Defendants affirmatively allege that Plaintiff’s Complaint and each cause of action
 8
     therein is barred by the doctrine of excuse.
 9
                                EIGHTEENTH AFFIRMATIVE DEFENSE
10

11           Defendants affirmatively allege that Plaintiff’s Complaint and each cause of action

12   therein is barred by Plaintiff’s failure to fulfill his contractual obligations.
13
                                NINETEENTH AFFIRMATIVE DEFENSE
14
             Defendants affirmatively allege that because Plaintiff’s Complaint is couched in
15
     conclusory terms, Defendants cannot fully anticipate all defenses that may be applicable to the
16

17   within action and, accordingly, Defendants reserve the right to assert additional defenses if and
18   to the extent such defenses are or become applicable. Defendants specifically reserve the right to
19
     assert additional affirmative defenses to the extent that factual bases for such affirmative
20
     defenses are discovered during the course of this litigation.
21

22                                                  PRAYER

23           WHEREFORE, Defendants pray for judgment as follows:
24
             1.       That Plaintiff take nothing by his Complaint;
25
             2.       That judgment be entered against Plaintiff and in favor of Defendants; and
26
             3.       That Defendants be awarded their attorneys’ fees and costs of suit incurred; and
27

28   //



            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                        14
             Case 3:18-cv-06342-JCS Document 18 Filed 01/25/19 Page 15 of 15



 1          4.      For such other relief as the Court may deem just and proper.
 2
     DATED: January 25, 2019                    DICKENSON PEATMAN & FOGARTY P.C.
 3
                                                By: /s/ Richard Idell
 4
                                                    Richard J. Idell
 5                                                  Ory Sandel
                                                    Attorneys for Defendants Stephan Jenkins,
 6                                                  individually and doing business as 3EB
                                                    Publishing, and Third Eye Blind, Inc., a
 7
                                                    California corporation
 8

 9                                     DEMAND FOR JURY TRIAL
10
            Defendants hereby demand a trial by jury on all issues raised by Plaintiff’s Complaint in
11
     this action which are triable by a jury.
12
     DATED: January 25, 2019                    DICKENSON PEATMAN & FOGARTY P.C.
13

14                                              By: /s/ Richard Idell
                                                    Richard J. Idell
15
                                                    Ory Sandel
16                                                  Attorneys for Defendants Stephan Jenkins,
                                                    individually and doing business as 3EB
17                                                  Publishing, and Third Eye Blind, Inc., a
                                                    California corporation
18

19

20

21

22

23

24

25

26

27

28




            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     15
